Batjer, I.,
dissenting:
I respectfully dissent.
It cannot be said, as a matter of law, that custody shall not be given to a nonparent unless the parents are found to be unfit.
Although it may be dicta, in Atkins v. Atkins, 50 Nev. 333, 339, 259 P. 288 (1927), this court said: “The good of the child is paramount to all other considerations, and the court may ignore the greater affection of one party, the common-law right of the father, the agreements of the parties, and, if the circumstances clearly require it, may award the custody to a third party.”
In Roller v. Roller, 213 So.2d 161 (La. 1968), that court said: “. . . [Frequently have our courts awarded child custody to third parties, and in such cases, the basic determination remains whether or not the best interest of the child would be served by giving custody to such persons.”
Furthermore, while the trial court awarded the appellant custody of the minor son, and did not specifically find him to be an unfit parent, we can imply that he was unfit to assume the custody of the three minor daughters because their custody was granted to the maternal grandparents. Cf. Harris v. Harris, 84 *18Nev. 294, 439 P.2d 673 (1968); cf. Timney v. Timney, 76 Nev. 230, 351 P.2d 611 (1960).
A trial court is given wide latitude of discretion in the determination of questions relating to the custody of children, and its judgment will not be disturbed unless a clear abuse appears. Timney v. Timney, supra; Murphy v. Murphy, 65 Nev. 264, 193 P.2d 850 (1948); Black v. Black, 48 Nev. 220, 228 P. 889 (1924); Elsman v. Elsman, 54 Nev. 20, 28, 31, 2 P.2d 139, 3 P.2d 1071, 10 P.2d 963 (1931, 1931, 1932); Cosner v. Cosner, 78 Nev. 242, 371 P.2d 178 (1962); Peavey v. Peavey, 85 Nev. 571, 460 P.2d 110 (1969). I find no abuse of discretion by the trial court.
In nearly every case concerning child custody decided by this court, to and including Peavey v. Peavey, supra, we have solemnly declared that the welfare of minor children is of paramount consideration, yet in this case, the majority pays slight attention to “the best interest of the child” standard and proceeds to declare that, now, the matter of prime consideration is that custody shall not be given to a nonparent unless the parent is found to be unfit.
I would reemphasize our long established position that the welfare of the child is paramount and affirm the judgment of the lower court.